Case 1:20-mc-00131-VSB Document 5-5 Filed 03/04/20 Page 1 of 8




                         EXHIBIT E
Who We Supervise - DFSCase
                      Portal     1:20-mc-00131-VSB Document https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise
                                                            5-5 Filed 03/04/20 Page 2 of 8



                                                                                                                                     
             (http://www.dfs.ny.gov/)


            Who We Supervise


                Enter the name of the institution and/or the type of institution you are searching for below:
                    To display all of the financial institutions we supervise, leave both fields blank.
                    To display a list of all of the institutions of one type that we supervise, leave the Name of Institution
                    field blank and just choose a Type of Institution. For example, to see all of the Check Cashers that
                    we supervise, leave the ‘Name of Institution’ field blank and just choose “Check Cashers” in the
                    Type of Institution drop-down menu.
                    If you don’t know what type of business an institution is, enter what you know in the “Name of
                    Institution” field and leave the Type of Institution field blank.
                     Name of                                               Type of
                                               barclays bank plc
                     Institution:                                          Institution:

                        Search           Reset
                        In addition to the entities listed above, the DFS also supervises all insurance companies that do
                        business in New York. The following links can help you find out if we license an insurance
                        company, check the status of an insurance agent or broker’s license, or get information on
                        active bail bond agents or service contract provider:

                        Insurance Company Search (https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-
                        search)
                        Insurance Licensee Look-Up (https://myportal.dfs.ny.gov/nylinxext/elsearch.alis)
                        Service Contract Providers (https://myportal.dfs.ny.gov/web/guest-applications/service-contract-
                        providers)
                        Bail Bond Agents (https://myportal.dfs.ny.gov/web/guest-applications/bail-bonds-search)
                        Certain banks, credit unions and other financial institutions may not be New York State-
                        chartered or licensed, so we may not supervise them. Here are some other resources for
                        finding out who does. (http://www.dfs.ny.gov/about/otherregulators.htm)


                                                 Search Results Include "2" Primary Institutions
                                                 Download Search Results: Excel PDF CSV XML

                                    (1 of 1)                    1                25

                                                                                                                 INST. LIC INACTIVE
                      PRIMARY NAME              MAIN ADDRESS            MAIL ADDRESS      INSTITUTION TYPE


                                               745 Seventh Avenue                         Exempt Mortgage Loan
                     Barclays Bank PLC                              -
                                               New York, NY 10019                         Servicer

                                               745 Seventh Avenue
                     Barclays Bank PLC                              -                     Foreign Branch
                                               New York, NY 10019




1 of 2                                                                                                                                3/3/20, 5:24 PM
Who We Supervise - DFSCase
                      Portal       1:20-mc-00131-VSB Document https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise
                                                              5-5 Filed 03/04/20 Page 3 of 8



                                                                                                                                      
             (http://www.dfs.ny.gov/)


            Who We Supervise


                Enter the name of the institution and/or the type of institution you are searching for below:
                    To display all of the financial institutions we supervise, leave both fields blank.
                    To display a list of all of the institutions of one type that we supervise, leave the Name of Institution
                    field blank and just choose a Type of Institution. For example, to see all of the Check Cashers that
                    we supervise, leave the ‘Name of Institution’ field blank and just choose “Check Cashers” in the
                    Type of Institution drop-down menu.
                    If you don’t know what type of business an institution is, enter what you know in the “Name of
                    Institution” field and leave the Type of Institution field blank.
                     Name of                                                Type of
                                                BNP paribas
                     Institution:                                           Institution:

                        Search           Reset
                        In addition to the entities listed above, the DFS also supervises all insurance companies that do
                        business in New York. The following links can help you find out if we license an insurance
                        company, check the status of an insurance agent or broker’s license, or get information on
                        active bail bond agents or service contract provider:

                        Insurance Company Search (https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-
                        search)
                        Insurance Licensee Look-Up (https://myportal.dfs.ny.gov/nylinxext/elsearch.alis)
                        Service Contract Providers (https://myportal.dfs.ny.gov/web/guest-applications/service-contract-
                        providers)
                        Bail Bond Agents (https://myportal.dfs.ny.gov/web/guest-applications/bail-bonds-search)
                        Certain banks, credit unions and other financial institutions may not be New York State-
                        chartered or licensed, so we may not supervise them. Here are some other resources for
                        finding out who does. (http://www.dfs.ny.gov/about/otherregulators.htm)


                                                 Search Results Include "3" Primary Institutions
                                                 Download Search Results: Excel PDF CSV XML

                                     (1 of 1)                    1                25

                                                                                                                  INST. LIC INACTIVE
                      PRIMARY NAME               MAIN ADDRESS            MAIL ADDRESS      INSTITUTION TYPE


                                                787 Seventh Avenue                         Exempt Mortgage Loan
                     Bnp Paribas                                     -
                                                New York, NY 10019                         Servicer

                                                787 7th Avenue New   787 7th Avenue New
                     BNP Paribas                                                           Foreign Branch
                                                York, NY 10019       York, NY 10019 US




1 of 2                                                                                                                                 3/3/20, 5:24 PM
Who We Supervise - DFSCase
                      Portal      1:20-mc-00131-VSB Document https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise
                                                             5-5 Filed 03/04/20 Page 4 of 8



                                                                                                                                           
             (http://www.dfs.ny.gov/)


            Who We Supervise


                Enter the name of the institution and/or the type of institution you are searching for below:
                    To display all of the financial institutions we supervise, leave both fields blank.
                    To display a list of all of the institutions of one type that we supervise, leave the Name of Institution
                    field blank and just choose a Type of Institution. For example, to see all of the Check Cashers that
                    we supervise, leave the ‘Name of Institution’ field blank and just choose “Check Cashers” in the
                    Type of Institution drop-down menu.
                    If you don’t know what type of business an institution is, enter what you know in the “Name of
                    Institution” field and leave the Type of Institution field blank.
                     Name of                                                     Type of
                                                 Commerzbank
                     Institution:                                                Institution:

                        Search            Reset
                         In addition to the entities listed above, the DFS also supervises all insurance companies that do
                         business in New York. The following links can help you find out if we license an insurance
                         company, check the status of an insurance agent or broker’s license, or get information on
                         active bail bond agents or service contract provider:

                         Insurance Company Search (https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-
                         search)
                         Insurance Licensee Look-Up (https://myportal.dfs.ny.gov/nylinxext/elsearch.alis)
                         Service Contract Providers (https://myportal.dfs.ny.gov/web/guest-applications/service-contract-
                         providers)
                         Bail Bond Agents (https://myportal.dfs.ny.gov/web/guest-applications/bail-bonds-search)
                         Certain banks, credit unions and other financial institutions may not be New York State-
                         chartered or licensed, so we may not supervise them. Here are some other resources for
                         finding out who does. (http://www.dfs.ny.gov/about/otherregulators.htm)


                                                  Search Results Include "1" Primary Institutions
                                                  Download Search Results: Excel PDF CSV XML

                                      (1 of 1)                      1                     25

                                                                                                                       INST. LIC INACTIVE
                      PRIMARY NAME                MAIN ADDRESS             MAIL ADDRESS             INSTITUTION TYPE


                                                                          225 Liberty Street,
                                                                          (Formerly known as: 2
                     Commerzbank                 225 Liberty Street New
                                                                          World Financial Center)   Foreign Branch
                     Aktiengesellschaft          York, NY 10281
                                                                          New York, NY 10281
                                                                          US




1 of 2                                                                                                                                      3/3/20, 5:25 PM
Who We Supervise - DFSCase
                      Portal     1:20-mc-00131-VSB Document https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise
                                                            5-5 Filed 03/04/20 Page 5 of 8



                                                                                                                                      
             (http://www.dfs.ny.gov/)


            Who We Supervise


                Enter the name of the institution and/or the type of institution you are searching for below:
                    To display all of the financial institutions we supervise, leave both fields blank.
                    To display a list of all of the institutions of one type that we supervise, leave the Name of Institution
                    field blank and just choose a Type of Institution. For example, to see all of the Check Cashers that
                    we supervise, leave the ‘Name of Institution’ field blank and just choose “Check Cashers” in the
                    Type of Institution drop-down menu.
                    If you don’t know what type of business an institution is, enter what you know in the “Name of
                    Institution” field and leave the Type of Institution field blank.
                     Name of                                           Type of
                                               Deutsche bank trust company americas
                     Institution:                                      Institution:

                        Search             Reset
                        In addition to the entities listed above, the DFS also supervises all insurance companies that do
                        business in New York. The following links can help you find out if we license an insurance
                        company, check the status of an insurance agent or broker’s license, or get information on
                        active bail bond agents or service contract provider:

                        Insurance Company Search (https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-
                        search)
                        Insurance Licensee Look-Up (https://myportal.dfs.ny.gov/nylinxext/elsearch.alis)
                        Service Contract Providers (https://myportal.dfs.ny.gov/web/guest-applications/service-contract-
                        providers)
                        Bail Bond Agents (https://myportal.dfs.ny.gov/web/guest-applications/bail-bonds-search)
                        Certain banks, credit unions and other financial institutions may not be New York State-
                        chartered or licensed, so we may not supervise them. Here are some other resources for
                        finding out who does. (http://www.dfs.ny.gov/about/otherregulators.htm)


                                                Search Results Include "2" Primary Institutions
                                                Download Search Results: Excel PDF CSV XML

                                    (1 of 1)                        1                25

                                                                                                                  INST. LIC INACTIVE
                      PRIMARY NAME              MAIN ADDRESS                MAIL ADDRESS   INSTITUTION TYPE


                                               280 Park Avenue, 4
                     Deutsche Bank Trust                                                   Exempt Mortgage Loan
                                               East New York, NY        -
                     Company Americas                                                      Servicer
                                               10017

                     Deutsche Bank Trust       60 Wall Street New
                                                                        -                  Trust Company
                     Company Americas          York, NY 10005




1 of 2                                                                                                                                 3/3/20, 5:26 PM
Who We Supervise - DFSCase
                      Portal    1:20-mc-00131-VSB Document https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise
                                                           5-5 Filed 03/04/20 Page 6 of 8



               Enter the name of the institution and/or the type of institution you are searching for below:
                   To display all of the financial institutions we supervise, leave both fields blank.
                   To display a list of all of the institutions of one type that we supervise, leave the Name of Institution
                   field blank and just choose a Type of Institution. For example, to see all of the Check Cashers that
                   we supervise, leave the ‘Name of Institution’ field blank and just choose “Check Cashers” in the
                   Type of Institution drop-down menu.
                   If you don’t know what type of business an institution is, enter what you know in the “Name of
                   Institution” field and leave the Type of Institution field blank.
                   Name of                                                  Type of
                                              bank of nova scotia
                   Institution:                                             Institution:

                      Search              Reset
                         In addition to the entities listed above, the DFS also supervises all insurance companies that do
                         business in New York. The following links can help you find out if we license an insurance
                         company, check the status of an insurance agent or broker’s license, or get information on
                         active bail bond agents or service contract provider:

                         Insurance Company Search (https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-
                         search)
                         Insurance Licensee Look-Up (https://myportal.dfs.ny.gov/nylinxext/elsearch.alis)
                         Service Contract Providers (https://myportal.dfs.ny.gov/web/guest-applications/service-contract-
                         providers)
                         Bail Bond Agents (https://myportal.dfs.ny.gov/web/guest-applications/bail-bonds-search)
                         Certain banks, credit unions and other financial institutions may not be New York State-
                         chartered or licensed, so we may not supervise them. Here are some other resources for
                         finding out who does. (http://www.dfs.ny.gov/about/otherregulators.htm)


                                                Search Results Include "1" Primary Institutions
                                                Download Search Results: Excel PDF CSV XML

                                   (1 of 1)                     1                  25

                                                                                                                             INST. LIC INACTIVE
                    PRIMARY NAME               MAIN ADDRESS            MAIL ADDRESS             INSTITUTION TYPE


                   Bank of Nova Scotia,       250 Vesey Street New    250 Vesey Street New
                                                                                               Foreign Agency
                   The                        York, NY 10281          York, NY 10281 US


                                   (1 of 1)                     1                  25




                                                               HELP AND INFORMATION

                                          Portal Help (/web/guest/dfs-help-page)          Visit Us (http://www.dfs.ny.gov)




2 of 2                                                                                                                                            3/3/20, 5:23 PM
Who We Supervise - DFSCase
                      Portal   1:20-mc-00131-VSB Document https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise
                                                          5-5 Filed 03/04/20 Page 7 of 8



               Enter the name of the institution and/or the type of institution you are searching for below:
                   To display all of the financial institutions we supervise, leave both fields blank.
                   To display a list of all of the institutions of one type that we supervise, leave the Name of Institution
                   field blank and just choose a Type of Institution. For example, to see all of the Check Cashers that
                   we supervise, leave the ‘Name of Institution’ field blank and just choose “Check Cashers” in the
                   Type of Institution drop-down menu.
                   If you don’t know what type of business an institution is, enter what you know in the “Name of
                   Institution” field and leave the Type of Institution field blank.
                   Name of                                                   Type of
                                             standard chartered
                   Institution:                                              Institution:

                      Search            Reset
                       In addition to the entities listed above, the DFS also supervises all insurance companies that do
                       business in New York. The following links can help you find out if we license an insurance
                       company, check the status of an insurance agent or broker’s license, or get information on
                       active bail bond agents or service contract provider:

                       Insurance Company Search (https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-
                       search)
                       Insurance Licensee Look-Up (https://myportal.dfs.ny.gov/nylinxext/elsearch.alis)
                       Service Contract Providers (https://myportal.dfs.ny.gov/web/guest-applications/service-contract-
                       providers)
                       Bail Bond Agents (https://myportal.dfs.ny.gov/web/guest-applications/bail-bonds-search)
                       Certain banks, credit unions and other financial institutions may not be New York State-
                       chartered or licensed, so we may not supervise them. Here are some other resources for
                       finding out who does. (http://www.dfs.ny.gov/about/otherregulators.htm)


                                              Search Results Include "1" Primary Institutions
                                              Download Search Results: Excel PDF CSV XML

                                  (1 of 1)                        1                25

                                                                                                                            INST. LIC INACTIVE
                    PRIMARY NAME              MAIN ADDRESS                MAIL ADDRESS         INSTITUTION TYPE


                                             1095 Avenue of the
                   Standard Chartered
                                             Americas New York, NY    -                       Foreign Branch
                   Bank
                                             10036


                                  (1 of 1)                        1                25




                                                              HELP AND INFORMATION

                                        Portal Help (/web/guest/dfs-help-page)           Visit Us (http://www.dfs.ny.gov)




2 of 2                                                                                                                                           3/3/20, 5:27 PM
Who We Supervise - DFSCase
                      Portal   1:20-mc-00131-VSB Document https://myportal.dfs.ny.gov/web/guest-applications/who-we-supervise
                                                          5-5 Filed 03/04/20 Page 8 of 8



               Enter the name of the institution and/or the type of institution you are searching for below:
                   To display all of the financial institutions we supervise, leave both fields blank.
                   To display a list of all of the institutions of one type that we supervise, leave the Name of Institution
                   field blank and just choose a Type of Institution. For example, to see all of the Check Cashers that
                   we supervise, leave the ‘Name of Institution’ field blank and just choose “Check Cashers” in the
                   Type of Institution drop-down menu.
                   If you don’t know what type of business an institution is, enter what you know in the “Name of
                   Institution” field and leave the Type of Institution field blank.
                   Name of                                               Type of
                                             societe generale
                   Institution:                                          Institution:

                      Search          Reset
                       In addition to the entities listed above, the DFS also supervises all insurance companies that do
                       business in New York. The following links can help you find out if we license an insurance
                       company, check the status of an insurance agent or broker’s license, or get information on
                       active bail bond agents or service contract provider:

                       Insurance Company Search (https://myportal.dfs.ny.gov/web/guest-applications/ins.-company-
                       search)
                       Insurance Licensee Look-Up (https://myportal.dfs.ny.gov/nylinxext/elsearch.alis)
                       Service Contract Providers (https://myportal.dfs.ny.gov/web/guest-applications/service-contract-
                       providers)
                       Bail Bond Agents (https://myportal.dfs.ny.gov/web/guest-applications/bail-bonds-search)
                       Certain banks, credit unions and other financial institutions may not be New York State-
                       chartered or licensed, so we may not supervise them. Here are some other resources for
                       finding out who does. (http://www.dfs.ny.gov/about/otherregulators.htm)


                                               Search Results Include "1" Primary Institutions
                                               Download Search Results: Excel PDF CSV XML

                                  (1 of 1)                    1                 25

                                                                                                                          INST. LIC INACTIVE
                    PRIMARY NAME              MAIN ADDRESS          MAIL ADDRESS             INSTITUTION TYPE


                                             245 Park Avenue New   245 Park Avenue New
                   Societe Generale                                                         Foreign Branch
                                             York, NY 10167        York, NY 10167 US


                                  (1 of 1)                    1                 25




                                                              HELP AND INFORMATION

                                      Portal Help (/web/guest/dfs-help-page)           Visit Us (http://www.dfs.ny.gov)




2 of 2                                                                                                                                         3/3/20, 5:27 PM
